Law OFFices OF
JONATHAN Y. SUE, PLLC

303 Fifth Avenue
Suite 1207
New York, NY 10016
212.967.1001

 

Case 1:19-cv-04290-JLC Document 79 Filed 04/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTOR COYOTL CUAYA,
Plaintiff, CASE NO.: 19 CIV. 4290 (RA) (JLC)
-VS-

VI DEVELOPMENT GROUP LLC d/b/a BREAD &
BUTTER, 570 KCBS CORP. d/b/a BREAD & BUTTER,
401 KCBS CORP. d/b/a BREAD & BUTTER, 462 BKCS
LTD. d/b/a BREAD & BUTTER, BKCS LTD. d/b/a
BREAD & BUTTER, K&H 14 INC. d/b/a BREAD &
BUTTER, FOOD & BEYOND, LLC d/b/a BREAD &
BUTTER, TERENCE PARK and BYUNG IL PARK,

Defendants.

 

 

 

ECLARATION OF JONAT UE

I, JONATHAN Y. SUE, declare as follows:

[am an attorney in good standing and admitted to the New York State bar and the bar of the
United States District Court, Southern District of New York.

l. I am the attorney for Food & Beyond, LLC (hereafter “F&B”) and submit this
declaration in opposition to plaintiff's motion for conditional class certification.

2. Contrary to plaintiff's allegation that “[dJefendants operate as a single integrated
enterprise,” the exhibits attached to the plaintiff's memorandum of law does not include any direct
or indirect relationship to F&B, which purchased the assets of a previous “Bread & Butter” located
at 419 Park Avenue South, New York, New York, on or about September 19, 2014.

3. Plaintiff s Exhibit A is the proposed notice. Exhibit B refers to a NY Post article that
has no mention of the 419 Park Avenue South store. Exhibit C shows “restaurant wine” licenses for
four locations of which none are for 419 Park Avenue South. Exhibit D appear to be website pages

which again do not reference the 419 Park Avenue store. Exhibit E appear to be photographs of the

 
Law Orrices OF
JONATHAN Y. SUE, PLLC

303 Fifth Avenue
Suite 1207
New York, NY 10016
212.967.1001

 

Case 1:19-cv-04290-JLC Document 79 Filed 04/08/20 Page 2 of 2

stores which do not include the 419 Park Avenue store. Exhibits F and G likewise has no reference
to the 419 Park Avenue store.

4. As explained in the Declaration of Jimmy Kim, the Bread & Butter store located at
419 Park Avenue, does not have any relationship to the other Bread & Butter stores, nor their
principals.

5. Although plaintiff attempts to group all of the defendants together, it is clear by his
own allegation that Food & Beyond, LLC is distinct and separate from the other Bread & Butter
stores. As such, plaintiffs motion for conditional collective certification against Food & Beyond,
LLC must be denied.

I declare under penalties of perjury that the foregoing is true and correct.

Lf
Dated: New York, New York pC
April 8, 2020 fhe

Monathayt Sue

 
